Citation Nr: 1139231	
Decision Date: 10/21/11    Archive Date: 10/25/11

DOCKET NO.  09-18 783	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the Republic of the Philippines


THE ISSUES

1.  Entitlement to service connection for pulmonary tuberculosis, for purposes of accrued benefits.

2.  Entitlement to service connection for bronchiectasis, for purposes of accrued benefits.

3.  Entitlement to service connection for chronic obstructive pulmonary disease (COPD), for purposes of accrued benefits.

4.  Entitlement to service connection for the cause of the Veteran's death.




ATTORNEY FOR THE BOARD

Arif Syed, Associate Counsel


INTRODUCTION

The Veteran served with the New Philippine Scout from May 1946 to March 1949. The appellant is the surviving spouse of the Veteran.

This case comes before the Board of Veterans' Appeals (Board) on appeal of a March 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Manila, the Republic of the Philippines which denied the appellant's claims.

In May 2010, the Board remanded the appellant's claims.  The Appeals Management Center (AMC) continued the previous denial of the claims in a July 2010 supplemental statement of the case (SSOC).  Additionally, in July 2011, the Board requested an advisory medical opinion from the Veterans Health Administration (VHA) in the matter of these claims.  In a letter dated August 2011, the Board wrote to the appellant and notified her of the receipt of the VHA opinion and return of the case to the Board for further appellate proceedings.  The appellant was given 60 days to submit additional argument and/or evidence in support of her claims.  She did not respond and the case is now ready for appellate review.


FINDINGS OF FACT

1.  The competent and probative evidence of record at the time of the Veteran's death does not indicate that the Veteran's pulmonary tuberculosis was related to his military service.
2.  The competent and probative evidence of record at the time of the Veteran's death does not indicate that the Veteran's bronchiectasis was related to his military service.

3.  The competent and probative evidence of record at the time of the Veteran's death does not indicate that the Veteran's COPD was related to his military service.

4.  The competent and probative evidence of record does not support a finding that the Veteran's fatal cardiopulmonary arrest secondary to acute myocardial infarction secondary to atherosclerotic heart disease was related to either his military service or his service-connected malaria. 


CONCLUSIONS OF LAW

1.  Entitlement to service connection for pulmonary tuberculosis, for the purposes of accrued benefits, is not warranted.  38 U.S.C.A. § 5121 (West 2002); 38 C.F.R.      §§ 3.303; 3.1000 (2011).

2.  Entitlement to service connection for bronchiectasis, for the purposes of accrued benefits, is not warranted.  38 U.S.C.A. § 5121 (West 2002); 38 C.F.R. §§ 3.303; 3.1000 (2011).

3.  Entitlement to service connection for COPD, for the purposes of accrued benefits, is not warranted.  38 U.S.C.A. § 5121 (West 2002); 38 C.F.R. §§ 3.303; 3.1000 (2011).

4.  Service connection for the cause of the Veteran's death is not warranted.  
38 U.S.C.A. § 1310 (West 2002); 38 C.F.R. § 3.312 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The appellant is seeking entitlement to accrued benefits as well as entitlement to service connection for cause of the Veteran's death. 

In the interest of clarity, the Board will initially discuss certain preliminary matters. The Board will then address the pertinent law and regulations and their application to the facts and evidence.

Stegall concerns

As alluded to above, in May 2010, the Board remanded these claims and ordered the Veterans Benefits Administration (VBA) to obtain VA medical opinions for the appellant's accrued benefits and cause of death claims and associate a report of these opinions with the Veteran's claims folder.  The appellant's claims were then to be readjudicated.  

Pursuant to the Board's remand instructions, VA medical opinions were obtained with respect to the accrued benefits and cause of death claims currently on appeal, and a report of these opinions were associated with the Veteran's claims folder. These claims were readjudicated via the July 2010 SSOC.  

Accordingly, the Board's remand instructions have been complied with.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) [where the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance].  

The Veterans Claims Assistance Act of 2000

The Board has given consideration to the Veterans Claims Assistance Act of 2000 (VCAA).  The VCAA includes an enhanced duty on the part of VA to notify a claimant as to the information and evidence necessary to substantiate a claim for VA benefits.  The VCAA also defines the obligations of VA with respect to its statutory duty to assist a claimant in the development of his claim.  See 38 U.S.C.A. §§ 5103, 5103A (West 2002).

As will be explained in greater detail below, the outcome of the appellant's accrued-benefits claims hinges on the application of the law to evidence which was in the file at the time of the Veteran's death.  There is no additional evidence which may be added to the file; thus, no evidentiary development is necessary and no notice of same need be provided to the appellant.  In Manning v. Principi, 16 Vet. App. 534 (2002), citing Livesay v. Principi, 15 Vet. App. 165 (2001), the United States Court of Appeals for Veterans Claims held that the VCAA has no effect on an appeal where the law, and not the underlying facts or development of the facts, is dispositive of the matter.  The Board finds that such is the case as to the issues of entitlement to service connection for pulmonary tuberculosis, bronchiectasis, and COPD, for the purposes of accrued benefits, here on appeal.  No amount of additional evidentiary development would change the outcome of this case; therefore no VCAA notice is necessary.  See also Mason v. Principi, 16 Vet. App. 129, 132 (2002) [VCAA not applicable "because the law as mandated by statute, and not the evidence, is dispositive of the claim"]; Dela Cruz v. Principi, 15 Vet. App. 143, 149 (2001).

Notice

The Veterans Claims Assistance Act of 2000 (VCAA), codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2010), and the pertinent implementing regulation, codified at 38 C.F.R. § 3.159 (2011), provide that VA will assist a claimant in obtaining evidence necessary to substantiate a claim but is not required to provide assistance to a claimant if there is no reasonable possibility that such assistance would aid in substantiating the claim.  They also require VA to notify the claimant and the claimant's representative, if any, of any information, and any medical or lay evidence, not previously provided to the Secretary that is necessary to substantiate the claim.  As part of the notice, VA is to specifically inform the claimant and the claimant's representative, if any, of which portion, if any, of the evidence is to be provided by the claimant and which part, if any, VA will attempt to obtain on behalf of the claimant.  

In Hupp v. Nicholson, 21 Vet. App. 342 (2007), the Court held that, because the RO's adjudication of a dependency and indemnity compensation claim hinges first on whether a veteran was service-connected for any condition during his lifetime, in the context of a claim for such benefits, 38 U.S.C.A. § 5103(a) notice must include (1) a statement of the conditions, if any, for which a veteran was service connected at the time of his or death; (2) an explanation of the evidence and information required to substantiate a DIC claim based on a previously service-connected condition; and (3) an explanation of the evidence and information required to substantiate a DIC claim based on a condition not yet service connected.  See Hupp, 21 Vet. App. at 352-53.  

The Board also notes that the United States Court of Appeals for Veterans Claims (Court) has held that the plain language of 38 U.S.C.A. § 5103(a) requires that notice to a claimant pursuant to the VCAA be provided "at the time" that, or "immediately after," VA receives a complete or substantially complete application for VA-administered benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 (2004).

The Board observes that the appellant was informed of the evidentiary requirements for service connection for the cause of the Veteran's death, to include notice with respect to the effective-date element of the claim, in letters from the RO dated in April 2007 and June 2009.  Although complete notice with respect to the Court's ruling in Hupp as well as notice of the effective-date element of the claim was not provided until the June 2009 VCAA letter, which was after the initial adjudication of the appellant's claim, the Board finds that the appellant has not been prejudiced by the timing of this letter.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  In this regard, the Board notes that following the provision of the required notice and the completion of all indicated development of the record, the AMC readjudicated the appellant's claim in the July 2010 SSOC.  See Overton v. Nicholson, 20 Vet. App. 427, 437 (2006) (A timing error may be cured by a new VCAA notification followed by a readjudication of the claim).  There is no indication or reason to believe that the ultimate decision of the originating agency on the merits of the claim would have been different had complete VCAA notice been provided at an earlier time.

Duty to assist

In general, the VCAA provides that VA shall make reasonable efforts to assist a claimant in obtaining evidence necessary to substantiate claims for VA benefits, unless no reasonable possibility exists that such assistance would aid in substantiating the claims.  See 38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. 
§ 3.159 (2011).

In the instant case, the Board finds reasonable efforts have been made to assist the appellant in obtaining evidence necessary to substantiate her claims.  There is no reasonable possibility that further assistance would aid in substantiating the claims.  The pertinent evidence of record includes statements from the appellant and the Veteran, the Veteran's service treatment records, as well as postservice VA treatment records.  

The Board obtained a VHA opinion in July 2011.  The VHA report reflects that the examiner reviewed the Veteran's past medical history, reviewed the Veteran's claims folder, and rendered appropriate opinions consistent with the remainder of the evidence of record.  The Board therefore concludes that the VHA report is adequate for evaluation purposes.  See 38 C.F.R. § 4.2 (2011); see also Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) [holding that when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate].  

There is no indication in the record that additional evidence relevant to the issues decided herein is available and not part of the claims file.  See Pelegrini, 18 Vet. App. 112.  As there is no indication that any failure on the part of VA to provide additional assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Mayfield, 20 Vet. App. at 542-43.

In short, the Board has carefully considered the provisions of the VCAA and, for the reasons expressed above, finds that the development of the issues on appeal have been consistent with said provisions.

The Board adds that the appellant has been given ample opportunity to present evidence and argument in support of her claims, and that VA has complied with general due process considerations.  See 38 C.F.R. § 3.103 (2011).  She has declined the option of a personal hearing.

Accordingly, the Board will proceed to a decision on the merits.

Pertinent legal criteria

The law and regulation governing claims for accrued benefits state that, upon the death of a veteran, his lawful surviving spouse may be paid periodic monetary benefits to which he was entitled at the time of his death, and which were due and unpaid, based on existing rating decisions or other evidence that was on file when he died.  38 U.S.C.A. § 5121 (West 2002); 38 C.F.R. § 3.1000 (2011); see also Jones v. Brown, 8 Vet. App. 558, 560 (1996).
Although the appellant's claims for accrued benefits that are at issue in this appeal are separate from the claim of the Veteran filed prior to his death, the accrued benefits claims are "derivative of" the claims of the Veteran and, by statute, the appellant takes the Veteran's claims as they stood on the date of his death.  See Zevalkink v. Brown, 102 F.3d 1236, 1242 (Fed. Cir. 1996).

Entitlement to accrued benefits must be determined based on evidence that was physically present or constructively present (such as VA treatment records) in the Veteran's claims folder when he died.  See 38 U.S.C.A. § 5121(a) (West 2002); see also Ralston v. West, 13 Vet. App. 108, 113 (1999).

In general, service connection may be granted for disability or injury incurred in or aggravated by active military service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2011).

Service connection will also be presumed for certain chronic diseases, including active tuberculosis, if manifest to a compensable degree within three years after discharge from service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.

Evidence of activity on comparative study of X-ray films showing pulmonary tuberculosis within the 3-year presumptive period provided by § 3.307(a)(3) will be taken as establishing service connection for active pulmonary tuberculosis subsequently diagnosed by approved methods.  38 C.F.R. § 3.371(a).  A diagnosis of pulmonary tuberculosis will be acceptable only when provided in: (1) service department records; (2) VA medical records of examination, observation or treatment; or (3) private physician records on the basis of that physician's examination, observation or treatment of the veteran and where the diagnosis is confirmed by acceptable clinical, X-ray or laboratory studies, or by findings of active tuberculosis based upon acceptable hospital observation or treatment.  38 C.F.R. § 3.374.  

In order to establish service connection for the claimed disorder, there must be (1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999).  The determination as to whether these requirements are met is based on an analysis of all the evidence of record and the evaluation of its credibility and probative value. See Baldwin v. West, 13 Vet. App. 1, 8 (1999).

In order to show a chronic disease in service there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic."  When the fact or chronicity in service is not adequately supported, then a showing of continuity after discharge is required to support a claim.  There must be competent medical evidence unless the evidence relates to a condition as to which lay observation is competent to identify its existence.  See 38 C.F.R. § 3.303(b) (2011).

In order to establish service connection for the cause of a veteran's death, the medical evidence must show that disability which was incurred in or aggravated by service either caused or contributed substantially or materially to cause death.  
See 38 U.S.C.A. § 1310 (West 2002); 38 C.F.R. § 3.312 (2011).

The death of a veteran will be considered as having been due to a service-connected disability when the evidence establishes that such disability was either the principal or a contributory cause of death.  The issue involved will be determined by exercise of sound judgment, without recourse to speculation, after a careful analysis has been made of all the facts and circumstances surrounding the death of the veteran, including, particularly, autopsy reports.  See 38 C.F.R. § 3.312(a) (2011).

The service-connected disability will be considered as the principal (primary) cause of death when such disability, singly or jointly with some other condition, was the immediate or underlying cause of death or was etiologically related thereto.  
See 38 C.F.R. § 3.312(b) (2011).  A contributory cause of death is inherently one not related to the principal cause.  In determining whether the service-connected disability contributed to death, it must be shown that it contributed substantially or materially; that it combined to cause death; that it aided or lent assistance to the production of death.  It is not sufficient to show that it casually shared in producing death, but rather it must be shown that there was a causal connection.  See 38 C.F.R. § 3.312(c)(1) (2011); see also Gabrielson v. Brown, 7 Vet. App. 36, 39 (1994).

After the evidence is assembled, it is the Board's responsibility to evaluate the entire record.  See 38 U.S.C.A. § 7104(a) (West 2002).  When there is an approximate balance of evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each issue shall be given to the claimant.  See 38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. §§ 3.102, 4.3 (2011).  

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the United States Court of Appeals for Veterans Claims (Court) stated that "a veteran need only demonstrate that there is an 'approximate balance of positive and negative evidence' in order to prevail."  To deny a claim on its merits, the preponderance of the evidence must be against the claim.  See Alemany v. Brown, 9 Vet App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

Service connection for Pulmonary Tuberculosis, Bronchiectasis, and COPD

Because the claims of entitlement to service connection for pulmonary tuberculosis, bronchiectasis, and COPD, for the purposes of accrued benefits involve the application of identical law to similar facts, for the sake of economy, the Board will address them together.
As noted above, in order for service connection to be granted there must be (1) medical evidence of a current disability; (2) medical evidence, or in certain circumstances, lay evidence of in-service occurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between an in-service injury or disease and the current disability.  See Hickson, supra.

As to element (1), current disability, there are multiple VA treatment records of record documenting treatment for and diagnoses of pulmonary tuberculosis, bronchiectasis, and COPD.  See, e.g., a VA treatment record dated December 2004.  Hickson element (1) has accordingly been met.

With respect to Hickson element (2), evidence of an in-service incurrence of a disease or injury, the Veteran's service treatment records document an in-service X-ray report dated in September 1948 which revealed an impression of pulmonary tuberculosis.  The service treatment radiologist indicated that the tuberculosis was "minimal, [located in the] right upper lobe, old, [and] probably inactive."  The radiologist further noted that "it might be advisable for [the Veteran] to have regular semi-annual chest films."  Further, although the Veteran was not diagnosed or treated specifically for bronchiectasis or COPD in service, his service treatment records indicate treatment for and diagnoses of pneumonia in November 1947 and bronchitis from 1947 to 1948.  Treatment for pneumonia in 1947 was noted on the Veteran's March 1949 separation examination.  

Additionally, the record does not reflect medical evidence showing any manifestations of pulmonary tuberculosis during the three-year presumptive period after the Veteran's separation from service.  On the contrary, the record does not reflect any complaints of or treatment for pulmonary tuberculosis until September 1975, when the Veteran indicated treatment for pulmonary tuberculosis in July 1967 (more than 15 years after separation from service).  See a VA treatment record dated in September 1975.  

Turning to crucial Hickson element (3), medical nexus, the competent and probative evidence demonstrates that the Veteran's diagnosed pulmonary tuberculosis, bronchiectasis, and COPD are unrelated to his military service.  The only competent and credible opinion of record concerning the issue of medical nexus is the report of the July 2011 VHA reviewer, A.N., M.D.  Although the VHA reviewer initially indicated that there was "not enough" to conclude that the Veteran developed chronic pulmonary tuberculosis and bronchiectasis during his military service.  On the contrary Dr. A.N. concluded that "none of the disabilities are felt to be at least as likely as not related to military service."  She also concluded that "[i]t is less likely as not (much less than a 50 percent chance) that Veteran's COPD was related to his military service."  Her rationale was based on a review of the Veteran's claims folder and consideration of the Veteran's medical history, specifically his chest X-ray reports.  
  
The July 2011 VHA opinion appears to have been based upon thorough review of the record and thoughtful analysis of the Veteran's entire history.  See Bloom v. West, 12 Vet. App. 185, 187 (1999) [the probative value of a physician's statement is dependent, in part, upon the extent to which it reflects "clinical data or other rationale to support his opinion"].  Additionally, the July 2011 VHA reviewer's opinion appears to be consistent with the Veteran's medical history, which is absent any symptomatology of pulmonary tuberculosis, bronchiectasis, or COPD for several years after service.   

In relevant part, 38 U.S.C.A. 1154(a) (West 2002) requires that VA give "due consideration" to "all pertinent medical and lay evidence" in evaluating a claim for disability or death benefits.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).
"Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional."  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006) ("[T]he Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence").

The Board notes that the Veteran and appellant, while entirely competent to report the Veteran's symptoms during the course of his service connection claims (including difficulty breathing), presented no clinical evidence of a nexus between his pulmonary tuberculosis, bronchiectasis, and COPD and his military service.  The Board finds that the Veteran and the appellant as lay people are not competent to associate any of his claimed symptoms to military service.  That is, the Veteran was not competent to opine on matters such as the etiology of his pulmonary tuberculosis, bronchiectasis, or COPD, nor is the appellant.  Such opinion requires specific medical training and is beyond the competency of the Veteran, appellant, or any other lay person.  In the absence of evidence indicating that the Veteran or appellant has the medical training to render medical opinions, the Board must find that their contentions with regard to a medical nexus between the Veteran's pulmonary tuberculosis, bronchiectasis, and COPD and his military service to be of no probative value.  See also 38 C.F.R. § 3.159(a)(1) (2011) [competent medical evidence means evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions].  Accordingly, the statements offered by the Veteran prior to his death and appellant in support of the Veteran's own claim are not competent evidence of a medical nexus.

The Board is aware of the provisions of 38 C.F.R. § 3.303(b), discussed above, relating to chronicity and continuity of symptomatology.  The Board notes that the appellant, as well as the Veteran prior to his death, appear to be contending that the Veteran had pulmonary tuberculosis, bronchiectasis, and COPD continually since service.  However, the first postservice evidence of complaint of, or treatment for, pulmonary tuberculosis, bronchiectasis, or COPD is dated in a September 1975 VA treatment record, which indicates that the Veteran was diagnosed with pulmonary tuberculosis in July 1967.  This reported diagnosis in 1967 is more than 15 years after the Veteran left service.  The evidence does not show that the Veteran received any treatment for pulmonary tuberculosis from 1949 to, at the earliest, 1967.    

While the appellant and Veteran are competent to report the Veteran's difficulty breathing and other symptomatology related to pulmonary tuberculosis, bronchiectasis, and COPD over the years since the Veteran's discharge from service, the Board notes that pulmonary tuberculosis, bronchiectasis, and COPD were not reported at the time of the Veteran's service discharge.  His March 1949 separation examination from service contradicts any current assertion that his pulmonary tuberculosis, bronchiectasis, and COPD at the time of his death were manifested during service.  There is no competent medical evidence that the Veteran complained of or was treated for pulmonary tuberculosis, bronchiectasis, or COPD for many years after his separation from service.  See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) [noting that it was proper to consider the veteran's entire medical history, including the lengthy period of absence of complaint with respect to the condition he now raised]; see also Mense v. Derwinski, 1 Vet. App. 354, 356 (1991) [affirming Board where it found that veteran failed to account for the lengthy time period after service for which there was no clinical documentation of the claimed condition].  The Board accordingly places no probative value on the assertions of the appellant or Veteran that there has been a continuity of symptomatology dating to service and finds their statements to be lacking in credibility.  Therefore, continuity of symptomatology after service is not demonstrated. 

Accordingly, Hickson element (3) is not met, and the appellant's claims fail on this basis.  
 
In conclusion, for the reasons and bases expressed above the Board finds that the preponderance of the evidence is against the appellant's claims of entitlement to service connection for pulmonary tuberculosis, bronchiectasis, and COPD for the purposes of accrued benefits.  The benefits sought on appeal are accordingly denied.


Service connection for Cause of Death

As discussed above, in order for service connection for the cause of a veteran's death to be granted, three elements must be present: (1) evidence of death; (2) evidence of in-service incurrence of disease or injury and/or service-connected disability; and (3) medical nexus evidence linking (1) and (2).  Cf. Hickson v. West, 12 Vet. App. 247, 253 (1999).

In this case, element (1) has obviously been met.  With respect to element (2), the Board will separately address in-service disease or injury and service-connected disability.

Concerning in-service disease or injury, the Veteran's service treatment records reveal no evidence specifically of cardiopulmonary arrest, acute myocardial infarction, or atherosclerotic heart disease or manifestations of such.  Although a January 1947 examination indicated findings of an enlarged heart and systolic murmur and a chest X-ray revealed a borderline heart shadow, an electrocardiograph report revealed normal findings and rheumatic heart disease was ruled out.  Notably, the Veteran's March 1949 separation examination showed that an examination of his heart and chest revealed no significant abnormalities.  

Further, the record does not reflect medical evidence showing any manifestations of heart disease during the one-year presumptive period after separation from service.  See 38 C.F.R. §§ 3.307, 3.309(a) (2011).  On the contrary, the earliest document showing a disease related to the Veteran's heart is dated in December 2004, which is more than 50 years after his discharge from service in March 1949.  See a VA treatment record dated in December 2004; see also Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) [noting that it was proper to consider the veteran's entire medical history, including the lengthy period of absence of complaint with respect to the condition he now raised]; Mense v. Derwinski, 1 Vet. App. 354, 356 (1991) [affirming Board where it found that veteran failed to account for the lengthy time period after service for which there was no clinical documentation of the claimed condition].  The Board adds that the appellant has not contended that any in-service injury caused the Veteran's fatal heart disease, and the evidence of record is absent any indication of such.  

The Board notes that the Veteran established service connection for malaria prior to his death.    

With respect to element (3), medical nexus, a review of the record shows that to the extent the appellant contends that a causal relationship exists between the Veteran's military service as well as his malaria and his fatal heart disease, the appellant has not presented nor does the record reveal any other potential theory for a grant of service connection for the cause of the Veteran's death.    

The only competent and credible opinion of record concerning the cause of the Veteran's death is the report of the July 2011 VHA reviewer, A.N., M.D.  Specifically, she concluded that the "Veteran's cardiopulmonary arrest secondary to acute myocardial infarction is very unlikely to be related to his military service."  She further concluded that "[t]he likelihood that his very remote history of malaria contributed to his death is essentially zero."  Her rationale was based on a review of the Veteran's claims folder and consideration of the Veteran's medical history.  
  
The July 2011 VHA opinion appears to have been based upon thorough review of the record and thoughtful analysis of the Veteran's entire history.  See Bloom v. West, 12 Vet. App. 185, 187 (1999) [the probative value of a physician's statement is dependent, in part, upon the extent to which it reflects "clinical data or other rationale to support his opinion"].  Additionally, the July 2011 VHA reviewer's opinion appears to be consistent with the Veteran's medical history, which is absent any symptomatology of atherosclerotic heart disease for several years after service.   

The Board adds that the Veteran's March 2007 death certificate does not list any underlying cause of the Veteran's cardiopulmonary arrest secondary to acute myocardial infarction secondary to atherosclerotic heart disease.  Furthermore, the remainder of the competent and probative evidence does not indicate that the Veteran's malaria substantially or materially contributed to his death.

To the extent that the appellant asserts that the Veteran's fatal heart disease is related to either his military service or service-connected malaria, the Board observes that lay people are competent to testify to visible or otherwise observable symptoms of disability.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006).  Furthermore, lay witnesses may, in some circumstances, opine on questions of diagnosis and etiology.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009) (Board's categorical statement that "a valid medical opinion" was required to establish nexus, and that a layperson was "not competent" to provide testimony as to nexus because she was a layperson, conflicts with Jandreau).  However, in this case, the appellant's statements that the Veteran's fatal heart disease was due to his military service or that the service-connected malaria contributed to his death relate to an etiological question as to an internal, not directly observable disease, unlike testimony as to a separated shoulder, varicose veins, or flat feet, which are capable of direct observation.  Compare Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007) (unlike varicose veins or a dislocated shoulder, rheumatic fever is not a condition capable of lay diagnosis) with Jandreau, 492 F.3d at 1376 (lay witness capable of diagnosing dislocated shoulder); Barr, 21 Vet. App. at 308-309 (lay testimony is competent to establish the presence of varicose veins); Falzone v. Brown, 8 Vet. App. 398, 405 (1995) (lay person competent to testify to pain and visible flatness of his feet).  The lay statements of the appellant concerning the issue of medical nexus are therefore not competent in this regard.  

Accordingly, element (3) is not met, and the appellant's claim fails on this basis.  
 
In summary, the record shows that the Veteran was service-connected for malaria at the time of his death.  However, the Board finds that the evidence does not demonstrate that either this disability or his military service played a causal role in his death.  The Board therefore concludes that the Veteran's fatal cardiopulmonary arrest secondary to acute myocardial infarction secondary to atherosclerotic heart disease was not incurred in or aggravated by service or by his service-connected malaria and that the criteria for entitlement to service connection for the cause of the Veteran's death have not been met.  Accordingly, the benefit sought on appeal is denied.


ORDER

Entitlement to service connection for pulmonary tuberculosis, for purposes of accrued benefits is denied.

Entitlement to service connection for bronchiectasis, for purposes of accrued benefits is denied.

Entitlement to service connection for COPD, for purposes of accrued benefits is denied.

Entitlement to service connection for the cause of the Veteran's death is denied.




____________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


